Exhibit 10.13

EXECUTION VERSION


AMENDED AND RESTATED INTERCREDITOR AGREEMENT


AMENDED AND RESTATED INTERCREDITOR AGREEMENT, made this 25th day of November,
2008, by and among:
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA, having an office at c/o Prudential
Capital Group, 1114 Avenue of the Americas, 30th Floor, New York, New York
10036, ING USA ANNUITY AND LIFE INSURANCE COMPANY, having an office at c/o
Prudential Private Placement Investors, L.P., Four Gateway Center, 100 Mulberry
Street, Newark, NJ 07102, PHYSICIANS MUTUAL INSURANCE COMPANY, having an office
at c/o Prudential Private Placement Investors, L.P., Four Gateway Center, 100
Mulberry Street, Newark, NJ 07102, and PRUDENTIAL RETIREMENT INSURANCE AND
ANNUITY COMPANY, having an office at c/o Prudential Capital Group, 1114 Avenue
of the Americas, 30th Floor, New York, New York 10036 (each an “Existing Holder”
and collectively, the “Existing Holders”), PRUDENTIAL INVESTMENT MANAGEMENT,
INC., having an office at c/o Prudential Capital Group, 1114 Avenue of the
Americas, 30th Floor, New York, New York 10036 (“Prudential”) and each
Prudential Affiliate (as hereinafter defined) that hereafter purchases any
Senior Notes (as hereinafter defined) and has executed a joinder hereto in
accordance with Section 12(e) hereof (together with the Existing Holders,
Prudential, their respective successors and assigns that execute a joinder
hereto and future holders from time to time of the Senior Notes, collectively,
the “Holders”) (provided, however that any such Prudential Affiliate shall in
any event be deemed for the purposes hereof to have executed such joinder upon
becoming such a holder and shall be subject to and entitled to the benefits of
the terms hereof);
 
JPMORGAN CHASE BANK, N.A., in its capacity as a lender under the Credit
Agreement (as hereinafter defined), having an office at 106 Corporate Park
Drive, White Plains, New York 10604, Attention: David R. Feliciano, Wells Fargo
Bank, N.A., in its capacity as lender under the Credit Agreement, having an
office at 75 South Broadway, Suite 473, White Plains, NY 10601, Attn: William L.
Meli, and each other financial institution which from time to time may become a
lender under the Credit Agreement (as hereinafter defined) and has executed a
joinder hereto in accordance with Section 12(e) hereof (collectively, together
with their respective successors and assigns that execute a joinder hereto, the
“Lenders”) (provided, however that any such financial institution shall in any
event be deemed for the purposes hereof to have executed such joinder upon
becoming such a lender and shall be subject to and entitled to the benefits of
the terms hereof); and
 
JPMORGAN CHASE BANK, N.A. having an office at JPMorgan Chase Bank, N.A., 4 New
York Plaza, 15th Floor, New York, New York 10004, Attn: Institutional Trust
Services, (i) in its capacity as administrative agent for each of the Lenders
(in such capacity, together with its successors and assigns in such capacity,
the “Administrative Agent”), (ii) in its capacity as collateral agent (in such
capacity, together with its successors and assigns in such capacity, the
“Collateral Agent”) for the benefit of the Secured Parties (as defined in the
Credit Agreement referred to below) and (iii) in its capacity as security
trustee for the benefit of the Holders (in such capacity, together with its
successors and assigns in such capacity, the “Trustee”; the Trustee and the
Collateral Agent are hereinafter collectively referred to as the “Creditors”).


--------------------------------------------------------------------------------




WITNESSETH


WHEREAS:
 
A. Kinro, Inc., an Ohio corporation (“Kinro”), and Lippert Components, Inc., a
Delaware corporation (“Lippert Components” and together with Kinro,
collectively, the "Borrowers"), have entered into a Second Amended and Restated
Credit Agreement, dated as of November 25, 2008 (the “Credit Agreement”), with
the Lenders and the Administrative Agent, pursuant to which the Lenders have
agreed to make loans and issue letters of credit to the Borrowers in an
aggregate principal amount not to exceed $50,000,000 (subject, however, to
further increase in an amount of up to $10,000,000 pursuant to Section 2.06A of
the Credit Agreement) (the outstanding loans and the amount drawn under the
letters of credit and not reimbursed are hereinafter referred to collectively as
the “Loans”);
 
B. The Borrowers’ parent, Drew Industries Incorporated ("Drew"), and certain
subsidiaries of Drew and the Borrowers (collectively, the “Subsidiary
Guarantors”) have agreed to jointly and severally guarantee the obligations of
the Borrowers under the Credit Agreement;
 
C. All of the indebtedness, liabilities and obligations of the Borrowers under
the Credit Agreement and the other Loan Documents (as defined in the Credit
Agreement) and of Drew and the Subsidiary Guarantors under each of the Loan
Documents to which they are parties, whether now existing or hereafter arising
(“Lender Indebtedness”), is secured by the grant by each of Drew, the Borrowers,
Kinro Holding, Inc., Lippert Holding, Inc., Lippert Tire & Axle Holding, Inc.,
and Lippert Tire & Axle, Inc. (collectively, the “Pledgors”) to the Collateral
Agent, for the ratable benefit of the Secured Parties, of liens on and security
interests in all of the capital stock, partnership interests, membership
interests and other equity ownership interests in each of its Subsidiaries owned
by it and all proceeds thereof (all such collateral is more specifically
described on Exhibit A hereto and is hereinafter referred to as the “Common
Collateral”);
 
D. Pursuant to a Second Amended and Restated Note Purchase and Private Shelf
Agreement, dated as of November 25, 2008 (the “Note Purchase Agreement”), by and
among Drew and the Borrowers, on the one hand, and the Existing Holders,
Prudential and each of the other holders from time to time of the Senior Notes
(as defined below), on the other hand, certain affiliates of Prudential
(collectively, the “Prudential Affiliates”) may, in their sole discretion and
within limits which may be prescribed for purchase by Prudential and the
Prudential Affiliates from time to time, purchase additional senior secured
promissory notes issued by the Borrowers in an aggregate principal amount of up
to $125,000,000 (the “Senior Notes”), upon the terms and subject to the
conditions set forth therein;

2

--------------------------------------------------------------------------------


 
E. Drew and certain of the Subsidiary Guarantors have agreed to jointly and
severally guarantee the obligations of the Borrowers under the Note Purchase
Agreement and the Senior Notes;
 
F. All of the indebtedness, liabilities and obligations (including, without
limitation, any Yield-Maintenance Amount (as defined in the Note Purchase
Agreement)) of the Borrowers to the Holders and the Trustee under the Note
Purchase Agreement, the Senior Notes and the other Transaction Documents (as
defined in the Note Purchase Agreement) and of Drew and the Subsidiary
Guarantors under each of the Transaction Documents to which they are parties,
whether now existing or hereafter arising (the “Senior Note Obligations”), are
or will be secured by the grant by each of the Pledgors to the Trustee, for the
ratable benefit of the Holders, of liens on and security interests in the Common
Collateral;
 
G. Certain of the parties (and certain other parties) entered into that certain
Intercreditor Agreement dated as of February 11, 2005 (the “Original
Intercreditor Agreement”) in connection with that certain Amended and Restated
Credit Agreement dated February 11, 2005 between JPMorgan Chase Bank, N.A.,
KeyBank National Association and HSBC Bank USA, National Association and the
Borrowers and the Note Purchase and Private Shelf Agreement dated as of February
11, 2005 between Drew and the Borrowers and Prudential, et al.; and
 
H. The parties desire to confirm, as among themselves, their relative rights and
priorities with respect to the Common Collateral and to amend and restate the
Original Intercreditor Agreement.
 
NOW, THEREFORE, in consideration for the mutual covenants set forth herein and
intending to be legally bound hereby the parties hereto agree that the Original
Intecreditor Agreement is amended and restated as follows:
 
1 Priorities Regarding Common Collateral.
 
Notwithstanding anything to the contrary contained in or arising from any note,
agreement, instrument or document now or hereafter executed and delivered by the
Lenders, the Administrative Agent, the Collateral Agent, the Trustee, the
Holders or the Pledgors in connection with any of the Credit Agreement, the
Loans, the Lender Indebtedness, the Senior Note Obligations, the Note Purchase
Agreement or the Senior Notes, including, without limitation, the terms and
conditions of any promissory note, security agreement or pledge agreements
executed and delivered by the Pledgors to the Lenders, the Administrative Agent,
the Collateral Agent, the Trustee or the Holders, or any instrument or document
executed and delivered in connection therewith, or otherwise, and irrespective
of (a) the time, order or method of any attachment, perfection, filing or
recording of any security interest in, or lien upon, the Common Collateral,
including, without limitation, any prior perfection of a security interest or
lien by the Lenders, the Collateral Agent, the Administrative Agent or the
Trustee or the existence of any present or future filing of financing statements
under the Uniform Commercial Code or other filings or recordings under any other
law of any jurisdictions which is applicable or in which such filing or
recording has been made, or (b) the provisions of the Uniform Commercial Code or
any other law of any jurisdiction which is applicable:

3

--------------------------------------------------------------------------------


 
(a) the priorities of the liens and security interests of the Collateral Agent
and the Trustee in the Common Collateral shall rank first and equal to each
other, and shall be senior and prior to any other liens and security interests
in the Common Collateral; and
 
(b) Until (i) payment in full in cash of all of the Lender Indebtedness (and the
termination of the Revolving Credit Commitments (as defined in the Credit
Agreement) and the LC Exposure (as defined in the Credit Agreement) being zero)
or (ii) payment in full in cash of all of the Senior Note Obligations (and the
termination of the Facility (as defined in the Note Purchase Agreement)),
whichever of (i) or (ii) shall occur first, all of the Common Collateral shall
be held for the mutual benefit of the Collateral Agent, for the benefit of the
Secured Parties, and the Trustee, for the benefit of the Holders, and all of the
proceeds of the Common Collateral (including, without limitation, any net
proceeds received by any Creditor in connection with any sale, exchange,
foreclosure or other disposition of the Common Collateral) shall be allocated to
the Collateral Agent and the Trustee and applied against the Lender Indebtedness
and the Senior Note Obligations on a pro rata basis based upon the aggregate
principal amount of the then outstanding Loans and the aggregate principal
amount of the then outstanding indebtedness evidenced by the Senior Notes (such
proportionate allocation is hereafter referred to as the “Pro Rata Allocation”).
The Trustee shall then allocate such proceeds to the Holders on a pro rata basis
based upon the aggregate principal amount of outstanding Senior Notes held by
the Holders.
 
2 Provisions Relating to Bankruptcy of Pledgors and Subsidiaries; Foreclosure on
Common Collateral and Set-Offs.
 
(a) In the event of (i) any insolvency, bankruptcy, receivership, liquidation,
reorganization, assignment for the benefit of creditors or other similar
proceeding relative to any of the Pledgors or any of their respective
Subsidiaries (as defined in the Note Purchase Agreement and the Credit
Agreement), whether voluntary or involuntary, under any law now or hereafter in
effect (ii) any proceeding for the voluntary liquidation, dissolution or other
winding-up of any of the Pledgors or any of their respective Subsidiaries and
whether or not involving insolvency or bankruptcy proceedings, or (iii) any
foreclosure on or other similar action with respect to all or any portion of the
Common Collateral, then, and in any such event, any payment or other
distribution of any character, whether in cash, securities or other property out
of or in respect of the Common Collateral or any proceeds thereof shall be
shared by the Collateral Agent, for the benefit of the Secured Parties, and the
Trustee, for the benefit of the Holders, and applied against the Lender
Indebtedness and the Senior Note Obligations in accordance with the Pro Rata
Allocation. This Agreement shall continue in full force and effect
notwithstanding the commencement of any action, event or proceeding described in
clauses (i) or (ii) of the preceding sentence.

4

--------------------------------------------------------------------------------


 
(b) If either of the Creditors shall have received any payment or distribution
out of any of the assets of the Pledgors or their respective Subsidiaries
constituting a part of the Common Collateral, whether arising out of or as a
result of any event described in subparagraph (a) above or otherwise, such
Creditor shall hold such payment or distribution in trust as trustee of an
express trust, for the benefit of itself and the other Creditor, shall not
commingle such payment or distribution with its other assets, and shall promptly
take all action necessary to cause such payment or distribution to be
distributed (i) first, to the payment or reimbursement of any expenses and fees
of the Creditors hereunder or under any Loan Document (as defined in the Credit
Agreement) or Transaction Document (as defined in the Note Purchase Agreement),
whether such amounts are payable to indemnify the Creditors, to pay the fees of
the Creditors, to reimburse the Creditors for any expenses incurred in
connection with the maintenance, protection, enforcement, sale or realization of
any of the Common Collateral or otherwise, and (ii) second, in accordance with
the Pro Rata Allocation as provided in subparagraph (a) above.
 
(c) If any amounts received by any Creditor and distributed pursuant to Section
1 or 2(a) above subsequently are required to be repaid by one or more, but less
than all, of the Secured Parties or the Holders which received such distribution
to a trustee, receiver or any other party under any bankruptcy law, state,
provincial or Federal law, common law or in equity, then each other Secured
Party and Holder which received a distribution but was not required to repay the
same shall, upon receipt of written notice from any such Secured Party or Holder
which was required to repay such amount, pay to such party (or parties) a pro
rata share of the distribution received by it and necessary to result in the
aggregate amount not repaid being distributed in the manner contemplated by
Section 1 or Section 2(a) above, as applicable.
 
3 Additional Provisions Regarding Common Collateral.
 
The Trustee hereby appoints the Collateral Agent as its agent to perfect by
possession, as the bailee of the Trustee, its lien in any of the Collateral
which is perfectible by possession and that is, at any time, delivered to and in
the possession of the Collateral Agent, subject always to the terms of this
Agreement, and the Collateral Agent hereby accepts such appointment. If either
of the Creditors shall, at any time have possession or control of any of the
Common Collateral, such Creditor shall hold or control such Common Collateral
for the benefit of itself and the other Creditor, in accordance with the Pro
Rata Allocation, for so long as each Creditor shall have a security interest
therein. Upon (i) payment or other satisfaction in full of all the Lender
Indebtedness (and the termination of the Revolving Credit Commitments and the LC
Exposure being zero), or (ii) payment or other satisfaction in full of all the
Senior Note Obligations (and the termination of the Facility), as the case may
be, the Creditor acting on behalf of the holders of the obligations that were
paid in full (and who were obligated in respect of the Revolving Credit
Commitments (or the Letters of Credit (as defined in the Credit Agreement)) or
the Facility, as the case may be) shall assign and deliver to the other
Creditor, as directed in writing by such other Creditor, without representation,
warranty or recourse of any kind, all such Common Collateral then in the
possession of such Creditor, and in so doing, such Creditor shall thereupon be
discharged from further responsibility with respect thereto.
 
4 Injunctive Relief.
 
Each party hereto acknowledges that the breach by it of any of the provisions of
this Agreement is likely to cause irreparable damage to the other parties.
Therefore, the relief to which any party shall be entitled in the event of any
such breach or threatened breach shall include, but not be limited to, a
mandatory injunction for specific performance, judicial relief to prevent a
violation of any of the provisions of this Agreement, damages and any other
relief to which it may be entitled at law or in equity.

5

--------------------------------------------------------------------------------


 
5 No Rights for Third Parties.
 
This Agreement is intended to establish the relative priorities among the
Creditors, the Administrative Agent, the Lenders and the Holders and their
respective successors and assigns and shall not be deemed to create any rights
or priorities in any other person or entity including, without limitation, the
Pledgors.
 
6 Uniform Commercial Code.
 
Except as otherwise provided herein, the respective rights and priorities of the
Creditors shall be governed by the Uniform Commercial Code as enacted in the
State of New York or other applicable law.
 
7 Notices.
 
All notices, requests, consents and other communications required or permitted
hereunder shall be in writing and shall be delivered by hand or recognized
overnight courier or mailed by first class registered or certified mail, postage
prepaid, to the parties hereto at their respective addresses set forth in the
heading of this Agreement or in the Joinder Agreement pursuant to which any such
person or entity became a party hereto, or to such other address as shall have
been designated by notice duly given hereunder, and shall be effective upon
receipt.
 
8 Amendment.
 
Neither this Agreement nor any term hereof may be amended, waived, discharged or
terminated except by a writing signed by all of the parties hereto.
 
9 Notice of Disposition and Removal of, or Resignation of Collateral Agent or
Trustee.
 
(a) The Administrative Agent and/or the Collateral Agent, on behalf of the
Lenders, agrees to give Prudential and the Trustee, on behalf of the Holders,
prompt written notice of the declaration of any default under the Credit
Agreement or any of the other Loan Documents together with a copy of any notice
given to the Borrowers or any of their respective Subsidiaries, relating to such
default; provided, however, that the failure to give such notice shall not
prejudice the rights of the Administrative Agent, the Collateral Agent or the
Lenders.
 
(b) The Trustee, on behalf of Holders, agrees to give the Administrative Agent
and the Collateral Agent, on behalf of the Lenders, prompt written notice of the
declaration or decision by any of the Holders to act with respect to any default
under the Note Purchase Agreement or the Senior Notes, together with a copy of
any notice given to the Borrowers relating to such default; provided, however,
that the failure to give such notice shall not prejudice the rights of the
Trustee or the Holders.
 
(c) The Holders and the Lenders will give each other prior written notice of the
removal or resignation of the Collateral Agent or the Trustee (as appropriate).

6

--------------------------------------------------------------------------------


 
(d) Neither the Collateral Agent nor the Trustee can be removed unless consented
to (i) in the case of the Collateral Agent, by persons holding at least 66⅔% of
the aggregate amount of outstanding Lender Indebtedness, and (ii) in the case of
the Trustee, by the Required Holders (as defined in the Note Purchase
Agreement). Neither the Collateral Agent nor the Trustee may be removed unless
the other such Creditor shall be simultaneously removed.
 
10 Amendment of Credit Documents; Assignment of Security Interest.
 
Prior to (i) the payment in full of the Lender Indebtedness and the termination
of the Revolving Credit Commitments (and the LC Exposure being zero), or (ii)
the payment in full of the Senior Note Obligations and the termination of the
Facility, and notwithstanding anything to the contrary contained in the Credit
Agreement, the other Loan Documents, the Note Purchase Agreement, the Senior
Notes or the other Transaction Documents,
 
(a) the Administrative Agent, the Collateral Agent and the Lenders shall not,
without the prior written consent of the Required Holders, do any of the
following:
 
(i) Amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the Credit Agreement or any of the Loan Documents, except
as otherwise permitted by the Note Purchase Agreement; or
 
(ii) Sell, transfer, pledge, assign, grant a security interest in, or otherwise
dispose of or encumber its interest as a secured party with respect to, the
Common Collateral, except for (aa) such assignments or transfers to affiliates,
and (bb) assignments and participations permitted under the Credit Agreement.
 
(b) The Trustee and the Holders shall not, without the prior written consent of
the Required Lenders (as defined in the Credit Agreement), do any of the
following:
 
(i) Amend, modify or supplement or agree to any amendment, modification or
supplement of, or to, the Senior Notes, the Note Purchase Agreement or the other
Transaction Documents, except as otherwise permitted by the Credit Agreement; or
 
(ii) Sell, transfer, pledge, assign, grant a security interest in, or otherwise
dispose of or encumber its interest as a secured party with respect to, the
Common Collateral except for (x) such assignments or transfers to affiliates,
and (y) transfers permitted under the Note Purchase Agreement.
 
(c) Notwithstanding subparagraphs (a) and (b) above,
 
(i) without the written consent of the Collateral Agent, the Trustee and each of
the parties hereto (A) no amendment shall be made to any provision of any
Security Document (as hereinafter defined) that narrows the description of the
Common Collateral or modifies in any way the description of the obligations
secured by the Common Collateral (provided, however, that the consent of the
Collateral Agent and the Trustee shall not be required for increases or
decreases in the amount of the Revolving Credit Commitments or the Facility),
and (B) there shall be no release of any security interest or lien on any of the
Common Collateral; and

7

--------------------------------------------------------------------------------


 
(ii) any amendment made to any of the Security Documents that changes the
responsibilities of the Collateral Agent and/or the Trustee shall require the
prior written consent of the Collateral Agent and/or the Trustee (as
applicable).
 
11 Action by Creditors.
 
Prior to the payment in full of the Lender Indebtedness and the termination of
the Revolving Credit Commitments (and the LC Exposure being zero) or the payment
in full of the Senior Note Obligations and the termination of the Facility and
notwithstanding anything to the contrary contained in the Credit Agreement, the
other Loan Documents, the Note Purchase Agreement, the Senior Notes or the other
Transaction Documents, neither of the Creditors may take any action with respect
to the Common Collateral or enforce or exercise any rights, powers or remedies
under any security agreements, pledge agreements or any other documents,
instruments or agreements relating to the Common Collateral to which it is a
party (the “Security Documents”), or under applicable law (in respect of the
Common Collateral), upon the occurrence of any event of default under and as
defined in the Credit Agreement or the Note Purchase Agreement or any event
which, with the passage of time, or giving of notice, or both, would constitute
such an event of default unless instructed to do so in writing by Lenders
holding at least 66⅔% of the aggregate amount outstanding at such time of Lender
Indebtedness and by Holders holding at least 66⅔% of the aggregate amount
outstanding at such time of the Senior Note Obligations (collectively, the
“Requisite Holders”). Upon receipt by either Creditor of written instructions
from the Requisite Holders, such Creditor shall, subject to the provisions of
Section 2.2(e) of the Trust Agreement (as defined in the Note Purchase
Agreement) and Article VIII of the Credit Agreement, make such demands and give
such notices under the Security Documents as may be set forth in such
instructions, and take such actions to enforce the Security Documents and to
foreclose upon, collect and dispose of the Common Collateral or any portion
thereof as it may be directed to take pursuant to such instructions; provided
that neither the Collateral Agent nor the Trustee shall be required to take any
such action that is, in its opinion, contrary to law or the terms of this
Agreement or any Security Document.
 
12 Miscellaneous.
 
(a) If either of the Creditors shall receive any monies on account of the Common
Collateral and the receipt thereof at such time is inconsistent with the
provisions of Sections 1 and 2 of this Agreement, then such Creditor will hold
the monies in trust as trustee of an express trust for the benefit of the other
Creditor, shall not commingle such monies with any of its properties or assets,
and shall promptly remit such monies to the other Creditor as may be necessary
in order to cause such monies to be shared in accordance with the Pro Rata
Allocation as provided in Section 1 or Section 2 hereof, as applicable.
 
(b) If either of the Creditors or any Secured Party or any Holder shall obtain
or negotiate to obtain any additional document confirming, perfecting or
otherwise affecting any of the security interests or liens on the Common
Collateral, it shall;
 
(i) promptly notify the other Creditor that such document has been obtained or
that it is negotiating to obtain such document; and

8

--------------------------------------------------------------------------------


 
(ii) at the request and direction of the Lenders or the Holders, execute any
documents presented to such Creditor to reflect the relative rights and
priorities of the parties hereto (in accordance with Sections 1 and 2(a) hereof)
with respect to the Common Collateral covered by such document.
 
(c) If any of the Common Collateral or any of the proceeds thereof shall come
into the possession of any Secured Party or any Holder and the receipt thereof
at such time is inconsistent with the provisions of Sections 1 and 2(a) of this
Agreement, the recipient thereof shall hold such proceeds in trust as trustee of
an express trust for the benefit of the Creditors and the other Secured Parties
and Holders, shall not commingle such monies with any of its properties or
assets, and shall promptly deliver such Common Collateral or proceeds to the
Collateral Agent (in the event such Common Collateral or proceeds are received
by a Secured Party) or the Trustee (in the event such Common Collateral or
proceeds are received by a Holder), as the case may be, to be allocated in
accordance with the Pro Rata Allocation as provided by Section 1 or Section 2(a)
hereof, as applicable.
 
(d) To the extent there is any conflict or inconsistency between the terms of
this Agreement and any of the Credit Agreement, the Loan Documents, the Note
Purchase Agreement, the Senior Notes or the Transaction Documents, or any
document executed, delivered or issued pursuant thereto, with respect to the
relative rights and priorities of the parties with respect to the Common
Collateral, the terms of this Agreement shall control.
 
(e) All the terms of this Agreement shall be binding upon and inure to the
benefit of and be enforceable by the respective successors and assigns of the
parties hereto, whether so expressed or not. None of the parties hereto shall
assign or transfer any interest in the Credit Agreement, the Loans, the other
Loan Documents, the Note Purchase Agreement, the Senior Notes or the other
Transaction Documents to any third party unless such assignee or transferee
shall have executed and delivered to each of the other parties hereto, prior to
the date of such assignment or transfer, a joinder hereto substantially in the
form attached hereto as Exhibit B (the “Joinder Agreement”), pursuant to which
the assignee or transferee agrees to be bound by this Agreement. In addition,
Prudential shall cause any Prudential Affiliate that becomes an initial holder
of Senior Notes (if such Prudential Affiliate is not already a party to this
Agreement) to execute and deliver a Joinder Agreement concurrent with such
Prudential Affiliate’s becoming a holder of Senior Notes.
 
(f) The headings in this Agreement are for purposes of reference only, and shall
not limit or otherwise affect any of the terms hereof.
 
(g) This Agreement sets forth the entire agreement of the parties hereto with
respect to the subject matter hereof and supersedes all prior agreements,
written or oral, relating thereto.
 
(h) THIS AGREEMENT AND ALL RIGHTS AND OBLIGATIONS OF THE PARTIES HERETO
HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK WITHOUT REFERENCE TO CONFLICTS OF LAW RULES.

9

--------------------------------------------------------------------------------


 
(i) Nothing contained in this Agreement is intended to or shall affect or limit,
in any way, the rights that each of the parties hereto have with respect to
third parties. The parties hereto specifically reserve all of their respective
rights against the Pledgors and all other third parties.
 
(j) Whenever possible, each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement shall be prohibited by or invalid under applicable
law, such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions of this Agreement.
 
(k) Each of the parties hereto agrees to execute and deliver, upon the request
of any other, such documents and instruments (appropriate for filing, if
requested) as may be necessary or appropriate to fully implement or to fully
evidence the understanding and agreements contained in this Agreement. Prior to
executing any document or instrument pursuant to this Section 12(k), the
Collateral Agent or the Trustee, as the case may be, shall be entitled to
receive and shall be fully protected in relying upon a written certification
from the party requesting such action certifying that the execution and delivery
of such document or instrument is authorized or permitted hereunder and under
the Trust Agreement (as defined in the Note Purchase Agreement) and the Loan
Documents, and that all conditions precedent in all such documents have been
satisfied.
 
(l) This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original. Delivery of an executed counterpart
by facsimile shall be deemed to be effective as an original.
 
(m) Promptly upon receipt by the Collateral Agent or the Trustee of any written
notice or other written communication relating to the taking of any enforcement
action with respect to the Common Collateral, the release of any of the Common
Collateral, the valuation or change in valuation of any of the Common Collateral
or any other material written notice or communication from any Secured Party or
any Holder regarding the Common Collateral, such Creditor shall forward such
notice or communication to (i) if received by the Collateral Agent, Prudential
and the Trustee, on behalf of the Holders, and (ii) if received by the Trustee,
to the Administrative Agent and the Collateral Agent, on behalf of the Lenders;
provided, however, that the failure of the Collateral Agent or the Trustee so to
forward any such notice or communication shall not give rise to a cause of
action against it unless such failure is the result of the gross negligence or
willful misconduct of the Collateral Agent or the Trustee, as the case may be;
and provided, further, that neither Creditor shall be required to forward any
notice or communication to any other person or entity that is also an addressee
or recipient of such notice or communication.
 
(n) This Agreement is entered into solely for the purposes set forth herein,
and, except as is expressly provided otherwise herein, none of the Secured
Parties, the Holders or the Creditors assumes any responsibility to any other
party hereto to advise such other parties of information known to such party
regarding the financial condition of any Pledgor or regarding the Common
Collateral or of any other circumstances bearing upon the risk of non-payment of
the Lender Indebtedness or the Senior Note Obligations. Each Secured Party and
each Holder shall be separately responsible for managing its relationship with
the Pledgors and no Secured Party or Holder shall be deemed the agent of any
other party for any purpose. This Agreement shall not be construed to be, or to
create, any partnership, joint venture or other joint enterprise among the
Secured Parties and the Holders or between or among the Secured Parties, the
Holders and the Creditors.

10

--------------------------------------------------------------------------------


 
(o)   For purposes of this Agreement and the agreements contemplated hereby,
neither the Trustee or the Collateral Agent shall be deemed to have knowledge or
possession of any information or document that is in the possession of JPMorgan
Chase Bank, N.A. as a lender or in any other capacity unless such information is
furnished directly to the Trustee or the Collateral Agent, as the  case may be,
in writing at the address and in the manner specifically required for notice to
the Trustee or the Collateral Agent, as the case may be, by the terms hereof or
of any other agreement to which the Trustee or the Collateral Agent, as the case
may be, is a party.
 
[Remainder of page intentionally left blank. Next page is a signature page.]

11

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, each of the parties hereto has executed this Agreement on
the day and year first above written.


JPMORGAN CHASE BANK, N.A.
as Lender and Administrative Agent
 
By:
 
Name:
Title:
 
JPMORGAN CHASE BANK, N.A.
as Trustee and Collateral Agent
 
By:
 
Name:
Title:
 
WELLS FARGO BANK, NATIONAL ASSOCIATION
 
By:
 
Name:
Title:
 
PRUDENTIAL INVESTMENT MANAGEMENT, INC.
 
By:
 
Name:
Title:
 
THE PRUDENTIAL INSURANCE COMPANY OF AMERICA
 
By:
 
Name:
Title:


Exhibit B-1

--------------------------------------------------------------------------------




ING USA ANNUITY AND LIFE INSURANCE COMPANY
By:
Prudential Private Placement Investors, L.P.,
 
as Investment Advisor
 
By:
Prudential Private Placement
   
Investors, Inc., as its General Partner
       
By:
   
Name:
 
Title:
     
PHYSICIANS MUTUAL INSURANCE COMPANY
By:
Prudential Private Placement Investors, L.P.,
 
as Investment Advisor
 
By:
Prudential Private Placement
   
Investors, Inc., as its General Partner
       
By:
   
Name:
 
Title:
     
PRUDENTIAL RETIREMENT INSURANCE AND ANNUITY COMPANY
By:
Prudential Investment Management, Inc.,
 
as Investment Manager
       
By:
   
Name:
 
Title:


Exhibit B-2

--------------------------------------------------------------------------------


 